 Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 1 of 10 PageID #: 212



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LAUREN HAWSE, et al.,                                )
                                                     )
               Plaintiffs,                           )
                                                     )    Case No. 4:20cv588 RLW
       vs.                                           )
                                                     )
SAM PAGE, M.D. et al.,                               )
                                                     )
               Defendants.                           )

                               MEMORANDUM AND ORDER

        This matter is before the Court on Sam Page, M.D., and Emily Doucette, M.D.'s Motion

to Motion to Dismiss for Lack of Standing (ECF No. 15). This matter is fully briefed and ready

for disposition.

                                        BACKGROUND

       On April 28, 2020, Plaintiffs Lauren Hawse, Frank R. O'Brien, Jean M. O'Brien, and

Stephen J. Pieper, M.D. (hereinafter, "Plaintiffs") filed their Complaint (ECF No. 1) and Motion

for Expedited Hearing and Motion for Temporary Restraining Order (ECF No. 2) against Sam

Page, M.D., in his capacity as County Executive for St. Louis County, Missouri, and Emily

Doucette, M.D., in her capacity as Director of the St. Louis County Public Health Department

(hereinafter, "Defendants"). The Complaint purports to present "a facial constitutional challenge

to the COVID-19 pandemic 'stay at home' order of the St. Louis County Department of Public

Health ('Order'), because it (a) deprives plaintiffs of their liberty without due process oflaw, (b)

prohibits plaintiffs' free exercise of religion by banning religious services attended by more than

10 persons while permitting all manner of secular and commercial activities without similar

restrictions, and (c) abridges plaintiffs' right of peaceable assembly in groups of more than 10

persons." (ECFNo. 1, if 1).
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 2 of 10 PageID #: 213



        In the Complaint, Plaintiffs allege the same general background facts for each individual

Plaintiff:

        Plaintiffs . . . are residents of St. Louis County, Missouri. They are Christians.
        Attending and participating in worship and fellowship in their church community,
        especially on Sundays, is an essential requirement of their sincerely held religious
        belief. As a result of restrictions imposed by the defendants as set forth below,
        they have been unable to attend Sunday services and other religious activities in
        which they usually participate[,] and they have been impeded in their exercise of
        rights to freely associate and assemble and to freedom of expression. The church
        building in which they regularly worship has a seating capacity of [several
        hundred], and there is ample space ... to exercise proper social distancing. Their
        church is also equipped with hand sanitizers and other materials to enable visitors
        to observe appropriate hygienic precautions related to the COVID-19 situation.


(Complaint, ECF No. 1, Parties, iii! 1-3).

        Plaintiffs assert five claims for relief: (1) under 42 U.S.C. § 1983, violations of the Free

Exercise, Free Expression, and Assembly Clauses of the First and Fourteenth Amendments to the

U.S. Constitution (Complaint,    iii! 22-33); (2) under 42 U.S.C. § 1983, violations of the Freedom
of Expression and Association Clauses of the First and Fourteenth Amendments to the U.S.

Constitution (id.,   iii! 34-40); (3) denial of their liberty without due process in violation of the
Fourteenth Amendment to the U.S. Constitution (id.,           iii! 41-46); (4) violations of Religious
Freedom, Free Expression, and the Right to Peaceable Assembly under Article I, Sections 5, 7, 8,

and 9 of the Missouri Constitution (id.,     iii! 47-55); and (5) a violation of the Missouri Religious
Freedom Restoration Act (id.,    iii! 56-61). On May 4, 2020, Defendants filed a Motion to Dismiss
for Lack of Standing. (ECF No. 15).

                                     STANDARD OF REVIEW

        Standing to sue is a jurisdictional issue. A.J ex rel. Dixon v. UNUM, 696 F.3d 788, 789

(8th Cir. 2012) (citing Wilson v. Sw. Bell Tel. Co., 55 F.3d 399, 403 n. 3 (8th Cir.1995)). The

Court reviews a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1 );


                                                2
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 3 of 10 PageID #: 214



Great Rivers Habitat Alliance v. Fed. Emergency Mgmt. Agency, 615 F.3d 985, 988 (8th Cir.

2010). In a facial attack such as this, "the court merely [needs] to look and see if plaintiff has

sufficiently alleged a basis of subject matter jurisdiction." Branson Label, Inc. v. City of

Branson, Mo., 793 F.3d 910, 914 (8th Cir. 2015) (citing Menchaca v. Chrysler Credit Corp., 613

F.2d 507, 511 (5th Cir.1980)). In ruling on a Rule 12(b)(l) motion, the district court need not

accept "bare allegations" in a plaintiffs pleadings. Disability Support All. v. Heartwood

Enterprises, LLC, 885 F.3d 543, 547 (8th Cir. 2018) (citing McClain v. Am. Econ. Ins. Co., 424

F.3d 728, 734 (8th Cir. 2005)). When considering a motion regarding the sufficiency of the

pleadings, "the court generally must ignore materials outside the pleadings, but it may consider

some materials that are part of the public record or do not contradict the complaint, as well as

materials that are necessarily embraced by the pleadings." Faibisch v. Univ. of Minn., 304 F.3d

797, 802 (8th Cir. 2002); Williams v. True Mfg., No. 4:14CV1609 HEA, 2015 WL 4546618, at

*2 (E.D. Mo. July 28, 2015).

                                         DISCUSSION

   1. Article III Standing

       "It is well established that standing is a jurisdictional prerequisite that must be resolved

before reaching the merits of a suit." City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th

Cir. 2007) (citing McCarney v. Ford Motor Co., 657 F.2d 230, 233 (8th Cir. 1981)). The Eighth

Circuit has held that "standing is a 'threshold inquiry' that 'eschews evaluation on the merits."'

McCarney, 657 F.2d at 233 (quoting Coal.for Env't v. Volpe, 504 F.2d 156, 168 (8th Cir. 1974));

Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 933 (8th Cir. 2012) (citing Steel Co. v.

Citizens for a Better Env't, 523 U.S. 83, 94-96, 101 (1998) ("Whether there is Article III

standing is always an antecedent question.")).



                                            3
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 4 of 10 PageID #: 215



         "The standing doctrine serves to limit federal jurisdiction to cases and controversies as

required by Article III of the United States Constitution." Shain v. Veneman, 376 F.3d 815, 817-

18 (8th Cir. 2004) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61 (1992)). A party

invoking federal jurisdiction has the burden of establishing standing. Schanou v. Lancaster

County Sch. Dist., 62 F.3d 1040, 1045 (8th Cir. 1995). To satisfy Article Ill's standing

requirements, a plaintiff must show (1) it has suffered an "injury in fact" that is (a) concrete and

particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly

traceable to the challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision. Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).            At the pleadings stage,

plaintiffs "must 'clearly allege facts' demonstrating" the elements of standing. Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016) (alteration omitted) (quoting Warth v. Seldin, 422 U.S.

490, 518 (1975)). The Court accepts the material factual allegations in the complaint as true and

drawing all inferences in plaintiffs' favor. In re SuperValu, Inc., 870 F.3d 763, 768 (8th Cir.

2017).

   2. Factual Allegations Regarding Injury, Traceabilty, and Redressability


         As previously discussed, to establish standing, a plaintiff must allege and eventually

prove he has suffered an injury-in-fact traceable to the defendant's challenged action and

redressable by the court's favorable decision. Lujan, 504 U.S. at 560-61. "An injury is fairly

traceable if the plaintiff shows 'a causal connection between the injury and the conduct

complained of' that is 'not ... th[ e] result [of] the independent action of some third party not

before the court."' In re SuperValu, Inc., 870 F.3d at 768 (quoting Lujan, 504 U.S. at 560).




                                              4
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 5 of 10 PageID #: 216



       Here, Plaintiffs state that they are bringing a "facial challenge" to the constitutionality of

the Order. (Complaint,   if 1). Plaintiffs allege that they are Christians and that Sunday church
services are important to their worship. (Complaint, Parties,    iii! 1-3). Plaintiffs allege that their
churches are large enough to allow social distancing and have hand sanitizer and other hygiene

products to allow for safe gatherings. (Id.). Plaintiffs, however, do not identify their religious

denominations, organizations, or specific places of worship in the Complaint. Plaintiffs do not

allege when their respective churches closed or what caused them to close. Plaintiffs do not

allege that their large church gatherings were suspended because they were unlawful under the

Order, rather than in response to the general COVID-19 public health crisis. Notably, Plaintiffs'

affidavits in support of the Complaint are devoid of any              facts concerning these issues

whatsoever.    Rather, they merely state that Plaintiffs are aware of the allegations in the

Complaint and believe them to be true. (ECF No. 1-1).         Thus, based upon the Complaint, the

Court is unable to discern the specific impetus for closure of Plaintiffs' churches and, likewise,

what would enable their churches to reopen.


       In addition, the Court notes that the Order does not mandate the closure of religious

places of worship. Plaintiffs inarticulately allege that they have been unable to attend "other

religious activities." (Complaint,   iii! 1-3). More properly, the Order limits the number of people
in physical attendance to events, including religious activities, to less than ten. Thus, the Order

does not impose a categorical bar on Plaintiffs' worship at church.


       In Plaintiffs' Memorandum in Opposition to Defendants' Motion to Dismiss for Lack of

Standing ("Opposition"; ECF No. 18), Plaintiffs argue that they are not required to state facts to

support-and the Court cannot inquire regarding-Plaintiffs' allegedly sincerely held religious

beliefs. (ECF No. 18 at 3) ("[I]t is well established that prying into the 'details' of a plaintiffs

                                               5
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 6 of 10 PageID #: 217



religious belief and practice is generally out of bounds in Free Exercise adjudication"). Further,

Plaintiffs maintain that the particulars of their religious beliefs are irrelevant to this action

because the Order precludes them from engaging in any religious activity with 10 or more

people. See ECF No. 18 at 4 ("Regardless of 'religious denomination or organization,' if the

Court enjoins defendants' prohibition against religious gatherings of IO-or-more people, then

plaintiffs would have the redress they seek: they will be able to gather with others to worship,

pray, sing, console, witness, mourn, celebrate, teach, chant, read, proclaim, etc., on the same

footing as every other 'Essential' activity, while complying with all the same social distancing

and other County prescribed safety precautions."). Thus, Plaintiffs contend their claims are

redressable through this Court action because they are precluded from engaging in any religious

activity where more than 10 people are gathered.


       Plaintiffs' Opposition misses the mark regarding the Court's standing inquiry. The Court

does not question whether Plaintiffs have a sincerely held religious belief. Rather, the Court

questions the proximate cause of the churches' closings and whether it has the ability to remedy

Plaintiffs' alleged injury. Plaintiffs' Complaint does not provide sufficient factual allegations

related to their religious practices, beliefs, or situations for the Court to discern the cause of

Plaintiffs' churches closing. Likewise, Plaintiffs have not alleged that their churches would be

holding gatherings in excess of 10 people but for the Order. See Complaint, passim. Plaintiffs

have not alleged that the Order was the cause of their injury nor that their injury would be

remedied if the Order were deemed unconstitutional by this Court. Thus, the Court holds it is

"totally speculative whether the only relief requested in the [C]omplaint"-an injunction

preventing the defendants from enforcing the Order-would have any effect on the practices of

Plaintiffs' churches. Du it Const. Co. Inc. v. Bennett, 796 F .3d 93 8, 941 (8th Cir. 2015). Indeed,


                                             6
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 7 of 10 PageID #: 218



at least some churches will remain closed even after the Order is lifted. For example, St. Louis

County will allow certain establishments, including churches, to reopen beginning May 18, 2020.

See http://stlcorona.com/sites/default/assets/pdfs/dph-orders/st-louis-county-dph-orders-business-

individual-guidelines-05082020-0.pdf (last visited May 10, 2020).        With respect to Catholic

churches, the Archdioceses of St. Louis has indicated that it will allow some churches to reopen

on May 18, 2020, but the decision to reopen each parish will be left up to each individual pastor.

See      https ://www.archstl.org/coronavirus-covid-19-mandates-and-directi ves     (last    visited

5/10/20). 1 The Court cannot determine based upon the allegations in the Complaint that the

Order is responsible for the closure of the churches or that the churches would reopen if the

injunction were granted. The Court therefore will grant Defendants' Motion to Dismiss for Lack

of Standing without prejudice. 2


      3. Amendment of Pleadings


         Apparently anticipating the inadequacy of their allegations in their Complaint, Plaintiffs

attempt to reframe the basis of their claim in their Opposition. Plaintiffs' Complaint is focused

on their ability to attend "Sunday services" and other religious functions at their churches.

Plaintiffs' Complaint highlights the large capacities of their churches' space and their ability to

maintain social distancing within the confines of church buildings. See Complaint, Parties iii! 1-

3. In their Complaint, Plaintiffs assert the Order infringes on their freedom of religion because

they are unable to participate in Sunday services in a church building. See Complaint, Parties, iii!

1
  See also https://www.stltoday.com/news/local/metro/archdiocese-of-st-louis-permits-public-
masses-to-resume-may- l 8/art1Cle bfU6df7f-d412-59cf-b34b-
87facf86923 0 .html#utm source-stltodap .com&utm campai~n=%2Fnewsletter-
tem lates%2Fbreakm &"utm medmm= ostO &utm conten :_9741acb842ba4174762e05ec7a4a
   c    c          ast v1s1te on ay ,
2 The Court expresses no opinion on the merits of the Plaintiffs' claims. Wieland, 793 F.3d at
957; Red River Freethinkers v. City of Fargo, 679 F.3d 1015, 1023 (8th Cir.2012) ("The standing
inquiry is not ... an assessment of the merits of a plaintiffs claim.").

                                              7
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 8 of 10 PageID #: 219



1-3 ("Attending and participating m worship and fellowship in [their] church community,

especially on Sundays, is an essential requirement of [their] sincerely held religious belief."); see

also id. (noting the capacities of the Plaintiffs' respective churches).

       Plaintiffs' argument shifts, however, in their Opposition. Plaintiffs assert their alleged

injury is "redressable by an injunction because the Order does not apply to buildings of any kind,

but to plaintiffs as individuals." (ECF No. 18 at 2).      "In other words, imposing an injunction

would allow plaintiffs to gather in groups of ten or more irrespective of the location-whether in a

park, a conference room, a private home, or elsewhere." (ECF No. 18 at 2). In their Opposition,

Plaintiffs improperly attempt to amend the Complaint and add additional claims regarding their

religious practices outside of the church. See ECF No. 18 at 3 (arguing that the Order

unconstitutionally restrict Plaintiffs' "ability to gather at other locations for Bible studies, prayer

meetings, doctrine classes, religious discussions, witness groups, weddings, funerals, baptisms,

ordinations, dedications, wakes, support groups, fellowship, etc.").

The Court does not consider Plaintiffs' new allegations but instead is bound by the allegations in

the Complaint. See Scott v. Wells Fargo Bank, NA., No. CIV. 10-3368 MJD/SER, 2011 WL

3 83 7077, at * 10 (D. Minn. Aug. 29, 2011) ("In essence, by raising these representations in his

opposition brief, Plaintiff is attempting to amend his Amended Complaint to include new

allegations of fraud. Such action is impermissible."); Morgan Distrib. Co., Inc. v. Unidynamic

Corp., 868 F.2d 992, 995 (8th Cir. 1989) ("[I]t is axiomatic that a complaint may not be amended

by the briefs in opposition to a motion to dismiss. To hold otherwise would mean that a party

could unilaterally amend a complaint at will, even without filing an amendment, ... simply by

raising a point in a brief.") (internal citations omitted); see also Spectra Merck Int'!, Inc. v. Euler

AC! Collection Servs., Inc., No. 03 C 899, 2004 WL 1393600, at *6 n. 4, (N.D. Ill. June 18,



                                               8
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 9 of 10 PageID #: 220



2004) ("Just as a plaintiff cannot amend his complaint through arguments in his brief in

opposition to a motion for summary judgment, the plaintiff cannot use a brief to present new

allegations or particulars of fraud not contained in the complaint") (citations omitted). As such,

the Court limits the sufficiency of the allegations to those in the Complaint and holds that

Plaintiffs have not established injury, traceability or redressability for standing to bring this cause

of action. The Court dismisses this cause of action without prejudice for lack of standing.

   4. Claim III for Due Process

   Plaintiffs' Third Claim for Relief purports to state a cause of action for denial of Plaintiffs'

liberty interests without due process in violation of the Fourteenth Amendment to the United

States Constitution. (Complaint, ifif 41-46). Plaintiffs allege:

       Plaintiffs here challenge the constitutionality of the very concept of a "stay at
       home" order. The Order effectively places plaintiffs under house arrest unless
       they are engaged in activity the government deems "essential" or which are
       "otherwise authorized." See Order, Part II ("The intent of this order is to ensure
       that the maximum number of people remain in their places of residence to the
       maximum extent feasible... When people leave their place of residence... to
       obtain or perform essential services, or to facilitate otherwise authorized
       activities ... ")

(Complaint,   if 42). Plaintiffs further allege that the rationale behind the Order is no longer valid
and continuing to maintain the Order deprives Plaintiffs of their liberty interests without due

process oflaw. (Complaint, ifif 43-46).

       Unlike the rest of their Complaint, Plaintiffs' allegations in Count III are not religious-

based, but are rooted in constitutional due process grounds. The Defendants' Motion to Dismiss

does not mention due process or address how the standing argument applies to this claim. The

Court denies Defendants' Motion to Dismiss with respect to Claim III.




                                               9
Case: 4:20-cv-00588-RLW Doc. #: 25 Filed: 05/11/20 Page: 10 of 10 PageID #: 221



       The Court orders the parties to address Plaintiffs' due process argument alleged in Claim

III, particularly in light of the District Court's decision in SH3 Health Consulting, LLC v. Page,

4:20cv 605 SRC (May 8, 2020).

       Accordingly,

       IT IS HEREBY ORDERED that Defendants Sam Page, M.D., and Emily Doucette,

M.D.'s Motion to Dismiss for Lack of Standing (ECF No. 15) is GRANTED, in part. The

Court DISMISSES Claims I, II, IV, and V, without prejudice.

       IT IS FURTHER ORDERED that Defendants' opposition to Plaintiffs' Motion for

Temporary Restraining Order as to Claim III shall be filed no later than Tuesday, May 12, 2020

at 9:00 a.m. Plaintiffs shall file any reply in support of their Motion for Temporary Restraining

Order as to Claim III no later than Wednesday, May 13, 2020 at 9:00 a.m. The parties shall file

any proposed orders, including findings of fact and conclusions of law, no later than

Wednesday, May 13, 2020at12:00 p.m.

       IT IS FINALLY ORDERED that a hearing on Plaintiffs' Motion for Temporary

Restraining Order as to Claim III shall be held on Thursday, May 14, 2020 at 10:30 a.m. via

telephone




Dated this 11th day of May, 2020.


                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                            10
